542 So.2d 1006 (1988)
Samuel HARRINGTON, Appellant,
v.
VIDA APPLIANCE CORPORATION and Gulf Insurance Company, Appellees.
No. 88-365.
District Court of Appeal of Florida, First District.
December 8, 1988.
*1007 Gerald E. Rosser of Gerald E. Rosser, P.A., Miami, for appellant.
Donald D. Gillis and Carmen J. Battle of Underwood, Gillis & Karcher, P.A., Miami, for appellees.
PER CURIAM.
This cause is before us on appeal of an order ruling that claimant did not suffer a work-related injury and denying all benefits. The order below was entered some 245 days after the hearing, and claimant correctly argues that his own credibility and other live witness testimony was critical to the outcome. Because the order was stale when rendered, and due to the possibility that claimant was prejudiced thereby, we reverse and remand for a de novo hearing on all issues. Scottie-Craft Corporation v. Smith, 336 So.2d 1150 (Fla. 1976); Miller v. Oolite Industries, Inc., 336 So.2d 1152 (Fla. 1976); Dade County School Board v. Albert, 438 So.2d 990 (Fla. 1st DCA 1983); Maddox v. Rinaldi's Expressway Lanes, 459 So.2d 421 (Fla. 1st DCA 1984).
ERVIN, BOOTH and THOMPSON, JJ., concur.